 1
 2
 3
 4
 5
 6
 7                                UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA
 9
                                                     )    Case No. 1:19-cv-00008-EPG
10   BORYSATH SAYSANASY,                             )
                                                     )    ORDER GRANTED STIPULATED
11                  Plaintiff,                       )    EXTENSION OF TIME
                                                     )
12          vs.                                      )    (ECF No. 18)
                                                     )
13   ANDREW SAUL,                                    )
     Commissioner of Social Security,                )
14                                                   )
                                                     )
15                  Defendant.                       )
16          Pursuant to the stipulation of the parties (ECF No. 18), and finding good cause exists,
17          IT IS ORDERED that the deadline for Plaintiff to file an opening brief is extended to
18   October 28, 2019. All subsequent deadlines in the Court’s Scheduling Order are extended
19   accordingly.
20
21   IT IS SO ORDERED.

22
        Dated:      September 18, 2019                        /s/
23                                                       UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28



                                                 1
